Citation Nr: 1542358	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 780	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond October [redacted], 2013.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1969.  The Veteran died on October [redacted], 2005.  The Appellant is his adult child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the RO in Muskogee, Oklahoma, which denied entitlement to an extension of the delimiting date for DEA benefits beyond October [redacted], 2013.  The Appellant resides in California and her claim is now being addressed by the RO in Oakland, California. 

The Appellant was scheduled for a video conference in February 2015 but she failed to show.  

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005.

2.  By rating action in February 2012, service connection for the cause of the Veteran's death was granted retroactively; and basic eligibility for Dependents' Educational Assistance (DEA) benefits were established from October [redacted], 2005, the date of his death.   

3.  The Appellant's application for DEA benefits was received on August 2, 2010.
 
4.  In October 2010, the Appellant was notified that she had been approved for an award of educational assistance under DEA for 45 months, which ended October [redacted], 2013 (8 years from date of the death of the Veteran). 
 
5.  The Appellant's claim that she was unaware of her DEA benefits, cannot, as a matter of law, result in an extension of her delimiting date. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond October [redacted], 2013 for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.3021, 21.3040, 21.3041, 21.3043 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  However, in this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the Appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.


The Merits of the Claim

The Veteran died on January October [redacted], 2005, and service connection for the cause of the veteran's death was granted, at which time basic eligibility for educational assistance benefits pursuant to Chapter 35 was also established.  In August 2010, the RO received the Appellants' Application for Survivors' and Dependents' Educational Assistance. 

Basic eligibility for educational assistance benefits under Chapter 35 may be established in several ways, including being a child of a veteran whose death was service-connected.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 ends on her 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(c).  In certain circumstances, however, the ending date may be modified to beyond the child's 26th birthday, but an extension beyond the 31st birthday is disallowed.  38 C.F.R. 21.3041(d).  (The brief additional extension contemplated under 38 C.F.R. § 21.3041(e)(2) does not apply.) 

The law provides that a modification or extension of the eligibility period may be granted if the veteran-parent dies between the child's 18th and 26th birthdays.  In such cases, the basic ending date for eligibility will be the child's 26th birthday or 8 years from the death of the veteran-parent.  38 C.F.R. 21.3041(d)(2).  The Board also notes that if a child is in a program of education, but is prevented from continuing the program due to her own disability, the period of eligibility may be extended.  38 U.S.C.A. § 3512 (c). 

The Appellant is the Veteran's daughter.  She was born in October 1977.  She submitted a claim for DEA benefits in August 2010 at the age of 32.  VA granted her eligibility for DEA benefits in October 2010.  VA informed her that she had 45 months of full-time educational benefits to use and that her delimiting date was October [redacted], 2013 (eight years after the death of the Veteran that occurred on October [redacted], 2005).  

The Appellant is requesting an extension beyond the present delimiting date of October [redacted], 2013, for Chapter 35 educational benefits.  She requested extension of number of months remaining in her educational benefits, until June 2014.  She notes that she was unaware of the benefits until shortly before she applied for them.  As already noted above, the record reflects the Appellant's original delimiting date was 8 years from the death of her father.

The Appellant's argument for the extension is essentially equitable in nature, i.e., that she did not know of her entitlement to Chapter 35 benefits soon enough to take full advantage of them.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In this case, in October 2010, the Appellant was fully notified of the limiting date of benefits.  The courts have held that such contentions as the Appellant's regarding any lack of knowledge of her Chapter 35 eligibility are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  As noted by the Court, the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.

Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the Appellant an extension of the Chapter 35 DEA delimiting date beyond October [redacted], 2013.  Accordingly, the Board must deny the Appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

Although the Board empathizes with the Appellant and is sympathetic to her situation, there simply is no legal basis to find her eligible for DEA benefits after October [redacted], 2013.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond October [redacted], 2013, for the Appellant's DEA benefits under the provisions of 38 U.S.C. Chapter 35 is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


